DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 06/08/2022.

Reasons of Allowance

Claims 1 - 5 and 7 - 15 are allowed.  Claims 1 – 5 and 7 - 15 are renumbered as 1 - 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the program of claim 1, the method of claim 11 and the system of claim 15.
Specifically, the prior arts of record, alone or in combination, fails to teach “receive, from each of a plurality of printers, a usage report comprising a count of pages printed, a time spent in each of a plurality of power states, and a runtime for a printer component of the printer; a calculation engine to: calculate a power consumption based on the count of pages printed, the time spent in each of a plurality of power states, and the runtime for the printer component included in the usage report from each of the plurality of printers”, in combination with all other limitations as claimed in independent claims 1, 11 and 15.
The above limitations generally involve a system, comprising: a data collection engine to: receive, from each of a plurality of printers, a usage report comprising a count of pages printed, a time spent in each of a plurality of power states, and a runtime for a printer component of the printer; a calculation engine to: calculate a power consumption based on the count of pages printed, the time spent in each of a plurality of power states, and the runtime for the printer component included in the usage report from each of the plurality of printers, wherein the power consumption is based on a power state power usage figure for each of the plurality of power states, a per-page power usage figure, and a component power usage figure for the printer component; and a report engine to: provide a power consumption report for each of the plurality of printers, wherein the power consumption report comprises a historic power consumption and a projected future power consumption. 4  
The prior art of record is seen as teaching: 
Matsumoto (U.S PreGrant Publication No. 2011/0318044 A1) teaches a non-transitory machine readable medium (i.e., a computer-readable medium, ¶0156) storing instructions executable by a processor (e.g., executed by a computer of a system or apparatus, ¶0156) to: receive a usage report from a printer (e.g., receiving a result report from at least a printing apparatus, ¶0044, ¶0078, Fig. 9), calculate a power consumption for the printer based to the usage report (e.g., calculating a power consumption for the at least the printing apparatus 1102 upon receiving a processing result report 1103 under at least a respective power states, ¶0070 - ¶0074,  ¶0078 - ¶0079); and provide a report of historic power consumption (e.g., and also calculating an accumulated power consumption of the PRN 1102.  The processing result report 1103 includes the reports of print processing and non-print processing, as described with reference to FIGS. 9 and 10A to 10C, ¶0078 - ¶0079, Fig. 13, ¶0082 - ¶0084); Seto (U.S PreGrant Publication No. 2013/0031385 A1) teaches: receiving usage report from a printer, said report comprises a count of page printed and time spent in each of the power states (Seto teaches: receiving power consumption from each image forming apparatus (100, 101, 102, Fig. 1), said power consumption includes at least page count, time and each power state (e.g., operation type, standby, sleep, scan), Fig. 9A, ¶0036; after receiving said received power consumption, calculate (e.g., predicting or “to be consumed”) said received power consumption including a first page to be consumed (Wh/page), ¶0058, Figs. 13B – 13D, ¶0066, ¶0102, ¶0126; and store the results of the calculated power consumption in a table, ¶0122, ¶0127 - ¶0128, Fig. 14. This means that it’s calculating the amount of watts based on an operation state and device information to be consumed in a future for printing a first page); and Muralidhar et al. (U.S PreGrant Publication No. 2012/0167109 A1) teaches a system of managing power in a computing platform may involve monitoring a runtime power consumption of two or more of a plurality of hardware components in the platform to obtain a plurality of runtime power determinations; but neither of them teaches  “receive, from each of a plurality of printers, a usage report comprising a count of pages printed, a time spent in each of a plurality of power states, and a runtime for a printer component of the printer; a calculation engine to: calculate a power consumption based on the count of pages printed, the time spent in each of a plurality of power states, and the runtime for the printer component included in the usage report from each of the plurality of printers”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674